TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-22-00279-CV



                                   B. S. and M. S., Appellants

                                                 v.

                Texas Department of Family and Protective Services, Appellee




             FROM THE 146TH DISTRICT COURT OF BELL COUNTY
    NO. 315625, THE HONORABLE JACK WELDON JONES, JUDGE PRESIDING


                                            ORDER


PER CURIAM

               Appellants B. S. and M. S. filed their notices of appeal on May 16, 2022, and

May 17, 2022, respectively. The appellate record was complete on May 27, 2022, making

appellants’ briefs due on June 16, 2022. On June 15, 2022, counsel for appellants filed a joint

motion for extension of time to file appellants’ briefs.

               The rules of judicial administration accelerate the final disposition of appeals

from suits for termination of parental rights. See Tex. R. Jud. Admin. 6.2(a) (providing 180 days

for court’s final disposition). The accelerated schedule constrains this Court’s leeway in granting

extensions. In this instance, we will grant the motion and order Jeremy M. Masten and Yolanda

Cortes Mares to file appellants’ briefs no later than July 6, 2022. If the briefs are not filed by
that date, counsel may be required to show cause why they should not be held in contempt

of court.

              It is ordered on June 22, 2022.



Before Chief Justice Byrne, Justices Kelly and Smith




                                                2